Citation Nr: 1725486	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-20 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include a stress fracture and a collateral ligament strain.  

2.  Entitlement to service connection for a left leg disability, to include a stress fracture and a collateral ligament strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1990 to November 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a right leg disability, to include a stress fracture and a collateral ligament strain, and for a left leg disability, to include a stress fracture and a collateral ligament strain (listed as bilateral leg stress fractures with collateral ligament strains).  

In October 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

The Board notes that at the October 2016 Board hearing, the Veteran appeared to raise issues of entitlement to service connection for a back disability and for gastrointestinal disorder.  There is no indication that the Veteran and/or his representative have filed the proper form as to those possible claims.  See 38 C.F.R. § 3.155 (a) (2016).  

The issues of entitlement to service connection for a right leg disability, other than residuals of a fracture of the right fibula, to include a collateral ligament tear, and entitlement to service connection for a left leg disability, other than residuals of a stress fracture of the left tibia, to include a collateral ligament tear, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  Residuals of a fracture of the right fibula had their onset in service.  

2.  Residuals of a stress fracture of the left tibia had their onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a fracture of the right fibula have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for residuals of a stress fracture of the left tibia have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a right leg disability, to include a stress fracture and a collateral ligament strain, and a left leg disability, to include a stress fracture and a collateral ligament strain, that are related to service.  He specifically maintains that he was treated for bilateral stress fractures and collateral ligament strains during service and that he continues to have residuals of those conditions.  

The Veteran served on active duty in the Marine Corps from July 1990 to November 1990.  His DD Form 214 indicates that he had an entry level separation.  

The service treatment records indicate that he was treated for right leg and left leg problems.  On a medical history form at the time of an August 1989 pre-enlistment examination report, the Veteran checked that he had no cramps in his legs; broken bones; or bone, joint, or other deformities.  He also checked that he did not have trick or locked knee.  The reviewing examiner did not refer to any right leg and left leg problems.  The August 1989 objective pre-enlistment examination report includes a notation that the Veteran's lower extremities were normal.  

A September 1990 treatment entry notes that the Veteran complained of bilateral shin pain for one and a half to two weeks.  The Veteran reported that he noticed pain while running in combat woods.  He also stated that when he would wake up, at times, his legs would be swollen.  He further indicated that he had pain which he described as a burning sensation.  It was noted that the Veteran was a third phase recruit.  The assessment was a fracture of the right fibula.  

A September 1990 radiological report, as to a bilateral tibia-fibula series, on the same day, shows that the Veteran was in his third phase with pain for two weeks.  It was noted that stress fractures needed to be ruled out.  The examiner reported that his posterior left tibia was consistent with a stress fracture.  The examiner indicated that there was an early fracture of the proximal shaft and a small exostosis of the proximal shaft of the right fibula.  There was an additional circled notation that the Veteran had a fracture of the fibula.  There were also notations that he had a fracture of the right fibula and a stress fracture of the left tibia.  

An October 1990 consultation report relates a provisional diagnosis of fracture of the right fibula and a left gastrocnemius equinus.  The examiner reported that the Veteran was a recruit with a right fibular fracture and left gastrocnemius equinus, with a possible left tibia stress fracture.  It was noted that the Veteran complained of calf pain.  The assessment was somewhat illegible and included left calf strain possibly due to equinus.  

An additional October 1990 consultation report, three days later, included a notation that the Veteran had a right fibular fracture, a left tibia stress fracture, and left calf pain.  The assessment referred to mild plantar fasciitis at that time.  

A subsequent October 1990 treatment entry notes that the Veteran complained of popping in his bilateral knees for one and a half years.  The examiner reported that he was on crutches for bilateral fractures of the legs for three weeks; the diagnosis was bilateral lateral collateral ligament strains secondary to casts and crutches.  

A further October 1990 treatment entry notes that the Veteran was in a medical rehabilitation platoon and that he was on crutches for two to three weeks.  It was noted that there was no change.  The assessment was multiple joint complaints.  

An additional October 1990 treatment entry notes that the Veteran presented for follow-up of his bilateral knees.  The Veteran reported that he had pain for approximately one and a half years, that he lost feeling in his left leg, and that his right leg was giving him problem.  He stated that he wanted to get out and possibly return after strenuous physical therapy at home.  The assessment was multiple joint complaints.  In an addendum, on that same day, a different examiner related that he had read the Veteran's history and reviewed his progress.  The examiner stated that there had been no improvement of his lateral collateral ligament strains in five weeks.  The examiner indicated that the Veteran implied that he would not be able to pursue the rigors of Marine Corps training.  The examiner recommended that the Veteran be separated.  The diagnosis was lateral collateral ligament strain.  

Post-service private treatment records show that the Veteran was not specifically treated for right leg and left leg problems, other than radiculopathy as a result of low back disabilities.  

Records from the Social Security Administration (SSA) indicate that the Veteran was receiving disability compensation.  

At a June 2010 VA knee and left examination, the Veteran reported that he had bilateral knee and leg pain on and off since 1990.  He stated that he ignored the pain and carried on with his work.  He indicated that his bilateral knee and leg pain was worse since he suffered a back injury and that he presently had pain every day.  The Veteran related that his pain was over his thighs, knees, and legs, and that his right side was worse than his left side.  He stated that activity worsened his pain.  He stated that he did not have weakness, but that he had bilateral numbness of the lateral thigh and knee joint areas.  He maintained that he had stiffness in the morning and after sitting for about a half hour.  He also indicated that he had pain with climbing stairs and was unable to ride a bicycle or use a treadmill due to pain.  

The examiner discussed the Veteran's medical history in some detail.  The examiner reported that he was seen in September 1990 for shin pain of two weeks duration that he first noticed after running in combat boots.  The examiner stated that the clinical diagnosis, at that time, was a fracture of the right fibula and that there was no x-ray report in the claims file.  It was noted that a cast was placed for one month.  The examiner indicated that the Veteran was seen in October 1990 for bilateral knee pain and popping with a diagnosis of bilateral lateral collateral ligament strains.  The examiner stated that a later October 1990 entry shows that he was five weeks without improvement of the lateral collateral ligament strains and that he expressed that he would not be able to pursue the rigors of Marine Corps training due to leg pain.  It was noted that the physician, at that time, recommended separation with a diagnosis, at that time, of bilateral collateral ligament strains.  The examiner reported that the Veteran was receiving disability compensation from the SSA due to a back injury in 2003, that he had a history of back surgery on two occasions and was undergoing treatment for back problems.  

The examiner indicated that the current diagnoses were normal bilateral knees and tibias and fibulas.  The examiner reported that there was documentation in the claims file regarding a stress fracture and lateral collateral ligament strains during service.  The examiner stated that the Veteran was discharged from the Marine Corps after four months because he was unable to continue with training.  The examiner indicated that current x-rays and examination findings were all normal and that the Veteran did not suffer from stress fractures or collateral ligament strains, or any other bilateral knee conditions.  The examiner maintained that, clinically, the Veteran's symptoms were related to his back condition.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The June 2010 VA knee and leg examination report relates diagnoses of normal bilateral knees and tibias and fibulas.  The examiner, following a review of the claims file, stated that there was documentation regarding a stress fracture and lateral collateral ligament strains during service. The examiner indicated that current x-rays and examination findings were all normal and that the Veteran did not suffer from stress fractures or collateral ligament strains, or any other bilateral knee conditions.  The examiner maintained that the Veteran's symptoms were related to his back condition.  The Board observes that while discussing the Veteran's medical history, the examiner stated that the Veteran was diagnosed in September 1990 with a right fibula fracture, but that there was no x-ray report in the claims file.  The Board observes, however, that a September 1990 radiological report specifically indicates that the Veteran had a fracture of the right fibula and a stress fracture of the left tibia.  The examiner also did not address the Veteran's reports of right and left leg problems during service and since service.  The Veteran is competent to report right and left leg injuries in service, continuous right leg and left leg symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that examiner's diagnoses and opinions have little probative value in this matter.  

The service treatment records indicate that the Veteran had a fracture of the right fibula and a stress fracture of the left tibia during service.  Such records indicate he received treatment for those fractures and that he continued to have right leg and left leg complaints during service.  The Veteran has also provided credible statements as to the incurrence of a fracture of the right fibula and a stress fracture of the left tibia during service.  The Board finds that his reports as to suffering fractures of the right fibula and left tibia during service and having residuals of a fracture of the right fibula and residuals of a stress fracture of the left fibular since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has residuals of a fracture of the right fibula and residuals of a stress fracture of the left tibia that had their onset during his period of service.  Service connection for residuals of a fracture of the right fibular and for residuals of a fracture of the left tibia is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a fracture of the right fibula is granted.  

Service connection for residuals of a stress fracture of the left tibia is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right leg disability, other than residuals of a fracture of the right fibula, to include a collateral ligament strain, and entitlement to service connection for a left leg disability, other than residuals of a stress fracture of the left tibia, to include a collateral ligament strain.  

As discussed above, the Board has granted service connection for residuals of a fracture of the right fibula and for residuals of a fracture of the left tibia.  

The Veteran contends that he has a right leg disability (other than the already service-connected residuals of fracture of the right fibula), to include a collateral ligament strain, and a left leg disability (other than the already service-connected residuals of a stress fracture of the left tibia), to include a collateral ligament strain, that are related to service.  He specifically maintains that he was treated for collateral ligament strains during service and that he continues to have residuals of those conditions.  

The Veteran is competent to report right leg problems and left leg problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for right leg and left leg problems during service.  Such records also show that he was treated for a fracture of the right fibula and a stress fracture of the left tibia during service.  On a medical history form at the time of an August 1989 pre-enlistment examination report, the Veteran checked that he had no cramps in his legs; broken bones; or bone, joint, or other deformities.  He also checked that he did not have trick or locked knee.  The reviewing examiner did not refer to and right leg any left leg problems.  The August 1989 objective pre-enlistment examination report includes a notation that the Veteran's lower extremities were normal.  

An October 1990 consultation report relates an assessment that included left calf strain possibly due to equinus.  A subsequent October 1990 treatment entry notes that the Veteran complained of popping in his bilateral knees for one and a half years.  The examiner reported that the Veteran was on crutches for bilateral fractures of the legs for three weeks.  The assessment was bilateral lateral collateral ligament strains secondary to casts and crutches.  A further October 1990 treatment entry notes that the Veteran was in a medical rehabilitation platoon and that he was on crutches for two to three weeks.  It was noted that there was no change.  The assessment was multiple joint complaints.  

An additional October 1990 treatment entry notes that the Veteran presented for follow-up of his bilateral knees.  The Veteran reported that he had pain for approximately one and a half years, that he lost feeling in his left leg, and that his right leg was giving him problem.  He stated that he wanted to get out and possibly return after strenuous physical therapy at home.  The assessment was multiple joint complaints.  In an addendum, on that same day, a different examiner related that he had read the Veteran's history and reviewed his progress.  The examiner stated that there had been no improvement of his lateral collateral ligament strains in five weeks.  The examiner indicated that the Veteran implied that he would not be able to pursue the rigors of Marine Corps training.  The examiner recommended that the Veteran be separated.  The diagnosis was lateral collateral ligament strains.  

Post-service private treatment records show that the Veteran was not specifically treated for right leg and left leg problems, other than radiculopathy as a result of low back disabilities.  

A June 2010 VA knee and left examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had bilateral knee and leg pain on and off since 1990.  He stated that he ignored the pain and carried on with his work.  He indicated that his bilateral knee and leg pain was worse since he suffered a back injury and that he presently had pain every day.  The Veteran indicated that his pain was over his thighs, knees, and legs, and that his right side was worse than his left side.  He stated that activity worsened his pain.  The Veteran reported that he did not have weakness, but that he had bilateral numbness of the lateral thigh and knee joint areas.  He maintained that he had stiffness in the morning and after sitting for about a half hour.  The Veteran indicated that he had pain with climbing stairs and that he was unable to ride a bicycle or use a treadmill due to pain.  

The examiner discussed the Veteran's medical history in some detail.  The examiner reported that there was no x-ray report in the claims file in regard to the Veteran's period of service.  The examiner indicated that the current diagnoses were normal bilateral knees and tibias and fibulas.  The examiner noted that there was documentation in the claims file regarding a stress fracture and lateral collateral ligament strains during service.  The examiner stated that the Veteran was discharged from the Marine Corps after four months because he was unable to continue with training.  The examiner indicated that current x-rays and examination findings were all normal and that the Veteran did not suffer from stress fractures or collateral ligament strains, or any other bilateral knee conditions.  The examiner maintained that, clinically, the Veteran's symptoms were related to his back condition.  

The Board observes that the examiner specifically reported that there was no x-ray report in the claims file in regard to the Veteran's period of service.  The Board notes, however, that a September 1990 radiological report, as to a bilateral tibia-fibula series, specifically indicates that the Veteran had a fracture of the right fibula and as stress fracture of the left tibia.  Therefore, the Board notes that it is unclear whether the examiner reviewed the Veteran's entire claims file.  Additionally, the examiner did not address the Veteran's reports of right and left leg problems during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the above, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right leg disability, other than residuals of a fracture of the right fibula, to include a collateral ligament strain, and for a left leg disability, other than residuals of a stress fracture of the left tibia, to include a collateral ligament strain.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left leg problems since June 2010.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right leg disability, other than residuals of a fracture of the right fibula, to include a collateral ligament strain, and a left leg disability, other than residuals of a stress fracture of the left tibia, to include a collateral ligament strain.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right leg disability, other than residuals of a fracture of the right fibula, to include a collateral ligament strain, and a left leg disability, other than residuals of a stress fracture of the left tibia, to include a collateral ligament strain.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right leg and left leg disabilities, other than residuals of a fracture of the right fibula and residuals of a stress fracture of a left tibia, to include any collateral ligament strains.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed right leg and left leg disabilities, other than residuals of a fracture of the right fibula and residuals of a stress fracture of a left tibia, to include any collateral ligament strains, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment during service for right and left leg problems, and his reports of right and left leg problems during and since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a fracture of the right fibula and residuals of a stress fracture of the left tibia, caused or aggravated any currently diagnosed right leg and left leg disabilities, other than residuals of a fracture of the right fibula and residuals of a stress fracture of a left tibia, to include any collateral ligament strains.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right leg and left leg disabilities, other than residuals of a fracture of the right fibula and residuals of a stress fracture of a left tibia, to include any collateral ligament strains, by the Veteran's service-connected residuals of a fracture of the right fibula and residuals of a stress fracture of the left tibia, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right leg and left leg disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


